Citation Nr: 0809735	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for right ear 
hearing loss, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  The decision not to reopen the claim was 
confirmed by the RO in June 2006.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim.  
Accordingly, the matter of entitlement to service connection 
for right ear hearing loss, based on de novo review, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a video conference hearing.  
A transcript of the hearing testimony has been associated 
with the claims file.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A December 2002 rating decision confirmed a previous 
determination not to reopen the veteran's claim of 
entitlement to service connection for right ear hearing loss.  
The veteran did not appeal the decision and it became the 
last final denial on any basis.  

3.  Evidence submitted since the December 2002 rating 
decision, which confirmed a previous determination not to 
reopen the veteran's claim of entitlement to service 
connection for right ear hearing loss, was not previously 
submitted to agency decisionmakers, is not cumulative or 
redundant and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for right ear hearing loss.


CONCLUSION OF LAW

Evidence received since the final December 2002 rating 
determination, wherein the RO confirmed a previous decision 
not to reopen the veteran's claim of entitlement to service 
connection for right ear hearing loss, is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's duty to notify and assist in cases involving claims to 
reopen previously denied matters.   See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for right ear hearing 
loss, and the finding that a remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance is not 
warranted at this time.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran seeks to reopen a claim for service connection 
for right ear hearing loss last denied by the RO in December 
2002.  The veteran asserts that he has right ear hearing loss 
related to noise exposure while performing duties as a boiler 
technician in service.  

In May 1975, the RO denied service connection for right ear 
hearing loss, finding, essentially, that right ear hearing 
loss pre-existed service and there was no evidence of 
aggravation therein.  The RO notified the veteran of his 
appellate rights by way of a May 1975 letter.  The veteran 
did not appeal the decision and the decision became final.  
38 C.F.R. §§  20.302, 20.1103 (2007).

In March 1996, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim of entitlement to service connection for right ear 
hearing loss.  While the veteran submitted a timely notice of 
disagreement (NOD), and the RO issued a statement of the case 
(SOC), the veteran did not perfect an appeal on this issue by 
returning a timely VA Form 9 (or document that may be 
accepted in lieu thereof.).  The March 1996 RO decision 
became final.  38 U.S.C.A. § 7105.  

In December 2002, the RO again determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  The veteran did not appeal the decision.  This 
is the last final denial on any basis.  38 C.F.R. §§  20.302, 
20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its December 2002 rating 
decision, the RO confirmed a previous denial of service 
connection for right ear hearing loss.  The RO determined 
that the veteran failed to submit new and material evidence 
showing that pre-existing right ear hearing loss was 
aggravated by his active military service.     

Of record at the time of the December 2002 rating decision 
were the veteran's service medical records, which show the 
veteran had right ear sensorineural hearing loss upon 
enlistment in July 1967.  He was given an H-2 in the Physical 
Profile Serial or as it is more commonly known, PUHLES.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing 
that the "PUHLES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of fitness for retention in 
the military service.).

During service, the veteran was treated for chronic otitis 
media, right ear pain, tympanic membrane thickening, and 
complaints of right ear hearing loss.  The October 1969 
separation examination continued to show right ear hearing 
loss.

Post-service, the March 1975 VA examination showed 
improvement in right ear hearing.  Thereafter, reports of VA 
examination in April 1981, July 1995, and August 1995 showed 
mixed right ear hearing loss.  

A 1981 Civil Service examination also confirmed right ear 
hearing loss.  Private medical records reveal the veteran 
complained of right ear hearing loss, which he indicated 
existed since 1969.  

An Occupational History shows the veteran had noise exposure 
as follows: 1967-1969, in service while performing duties as 
a boiler technician; 1970-1987, while performing duties as a 
carpenter and plumber; 1987-1988, while performing duties as 
a pipe fitter; 1988-1989, while performing duties as a 
laborer; and 1989, while performing duties as a marine 
carpenter.  A January 1994 Notice of Threshold Shift showed 
the veteran had hearing loss due to noise exposure.

VA outpatient treatment records dated in 2001 and 2002 
contain complaints of right ear hearing loss of a 
longstanding nature.   An October 2002 VA examiner opined 
hearing loss was as likely as not caused while the veteran 
was in the military.

Evidence submitted subsequent to the December 2002 rating 
decision includes VA outpatient treatment records dated 
between 2004 and 2006, which show the veteran continued to be 
treated for right ear hearing loss.  Upon VA examination in 
October 2005, the veteran was diagnosed with right ear 
sensorineural hearing loss, status post infection in service.  

The veteran presented testimony before the Board in February 
2008.  He testified that while performing duties as a boiler 
technician, he was exposed to constant heat and noise for a 
period of 18 months.  He further testified that he was 
treated for chronic otitis media, for which service 
connection is currently effect, on multiple occasions.  He 
stated that right ear hearing loss was the result of 
infection and repeated exposure to the environment of the 
boiler room.

As noted previously, the December 2002 rating decision 
confirmed a previous denial of service connection on the 
basis that the veteran failed to submit new and material 
evidence showing that pre-existing right ear hearing loss was 
aggravated during the veteran's period of active military 
service.  Pursuant to 38 U.S.C.A. 
§ 1111, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.    

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously submitted 
to agency decisionmakers.  Since it includes an October 2005 
VA medical opinion that the veteran has right ear 
sensorineural hearing loss, status post infection in service, 
this evidence when considered with the veteran's testimony, 
relates to an unestablished fact necessary to substantiate 
the claim, i.e. whether pre-existing right ear hearing loss 
was aggravated by chronic otitis media in service.  Hence it 
is material as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  It also raises a 
reasonable possibility of substantiating the claim.  

Therefore, the veteran's claim of entitlement to service 
connection for right ear hearing loss is reopened.  See 
38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

Reopening the veteran's claim of entitlement to service 
connection for right ear hearing loss does not end the 
Board's inquiry.  Rather, the Board must now consider the 
merits of the claim for service connection.  However, the 
Board finds that additional development is necessary prior to 
a final adjudication of the merits of the veteran's claim.

Review of the record reveals that there are competing medical 
opinions as to the likelihood that the veteran's pre-existing 
right ear hearing loss was aggravated during his active 
military service beyond the normal progression of the 
disease.  As such a new examination is indicated.  
38 U.S.C.A. § 5103A. 

In this regard, as noted above, the veteran's July 1967 
enlistment examination showed right ear sensorineural hearing 
loss.   During service, the veteran was treated for chronic 
otitis media, right ear pain, tympanic membrane thickening, 
and complaints of right ear hearing loss.  

The October 1969 separation examination continued to show 
right ear hearing loss, with some improvement.  Post-service, 
the March 1975 report of VA examination also showed 
improvement in right ear hearing.  Thereafter, VA and private 
treatment records show mixed right ear hearing loss.  

An October 2002 VA examiner opined hearing loss was as likely 
as not caused while the veteran was in the military; however, 
no opinion was offered as to whether pre-existing hearing 
loss was aggravated by the veteran's military service.  The 
October 2005 VA examination findings seemed to suggest that 
right ear sensorineural hearing loss was the result of 
infection in service, though no definitive nexus opinion was 
rendered.  

An Occupational History associated with the claims folder 
reveals the veteran had post-service noise exposure.  
Specifically, he was exposed to high levels of noise while 
performing duties as a carpenter, plumber, pipe fitter, 
laborer, and a marine carpenter from 1970 to 1989.

The veteran must be examined for the purpose of having a 
medical specialist express an opinion as to whether the 
veteran's right ear hearing loss was aggravated by his active 
duty service beyond the natural progress of the disease.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.306.

As this matter is being remanded to afford the veteran a VA 
examination, the RO should take the opportunity to ensure 
that all duties to notify and assist are fulfilled, to 
include attempts to obtain copies any outstanding records of 
pertinent medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied, with respect to the 
de novo claim of entitlement to service 
connection for right ear hearing loss.  

2.  Thereafter, the veteran should then 
be afforded a VA audiological 
examination to determine whether right 
ear hearing loss was aggravated by his 
active service.  The claims folder 
should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to whether 
the veteran's pre-existing right ear 
hearing loss underwent a permanent 
increase in severity of the underlying 
disability during the veteran's active 
duty service.  If so, the examiner should 
indicate whether the condition worsened 
beyond the natural progress of the 
disorder.  The examiner should provide 
the complete rationale for any opinions 
expressed.

3.  Thereafter, after the completion of 
any indicated additional development, the 
AMC should readjudicate the de novo claim 
of entitlement to service connection for 
right ear hearing loss.  If the benefit 
sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  Appropriate time is to be 
allowed for response.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F.CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


